DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s reply filed March 14, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1 and 24-30 are currently pending.  Claims 27-29 are withdrawn.  Claims 1 and 30 are currently amended.  Claims 2-23 and 31-35 are cancelled.  

Claim Objections -Withdrawn
Applicant acknowledges the appropriate correction to claims 1 and 30 (Applicant’s remarks, page 1) to add a comma between the words “mechanical” and “atmospheric” so the phrase reads as follows:
“bone particles are suspended in saline and sealed in a container, the bone particles are then exposed to a mechanical, atmospheric or membrane charge adjustment using a pulsed electro mechanical field or a shock wave of a compressed wave of high amplitude to create enhanced bone particles…”
The minor typographical error is addressed in the Examiner’s Amendment set forth below since the claim set submitted 3/14/2022 does not include the suggested correction to claims 1 and 30.


Claim Rejections - 35 USC § 112 - Rejections Withdrawn
RE: Rejection of Claims 1, 24-26 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant’s amendment to claims 1 and 30 has clarified that a vacuum is created within the sealed container by exposing the bone particles to a shock wave of a compressed wave of high amplitude through the container.

Applicant’s further amendment to claim 30 has clarified that the mixture of biologic material, enhanced bone particles and protectant or cryoprotectant are freeze-dried.
Therefore, the previous rejection of record is withdrawn.


Claim Rejections - 35 USC § 103 - Rejection Withdrawn
RE: Rejection of Claim(s) 1, 24-26 and 30 under 35 U.S.C. 103 as being unpatentable over Badiavas, in view of Mitsialis, Matsumura 2010, Matsumura 2013 and Guelcher, as evidenced by Camussi, Mathivanan and Al-Nedawi:
It is noted claims 1 and 30 recite several product-by-process limitations.  Claim 1 has been amended to now recite the following:
“…prior to freeze-drying the bone particles are suspended in saline and sealed in a container, the bone particles are then exposed to a mechanical, atmospheric or membrane charge adjustment by creating a vacuum within the sealed container by exposing the bone particles suspended in the saline to a shock wave of a compressed wave of high amplitude through the container to create enhanced bone particles that are bone inductive prior to the freeze-drying process…”

Claim 30 has been amended to recite the following:
“…the bone particles are suspended in saline and sealed in a container, the bone particles are then exposed to a mechanical atmospheric or membrane charge adjustment by creating a vacuum within the sealed container by exposing the bone particles suspended in the saline to a shock wave of a compressed wave of high amplitude through the container to create enhanced bone particles that are bone inductive…”
Thus, in considering the structural or chemical characteristics or properties that are imparted to the bone particles, it is noted Applicant’s disclosure (paragraphs [0051]-[0052]) teaches the use of shockwave causes changes in pressure that stimulate the bone cells to expose exosomes, microRNA, and exosomal packages that are bone inductive.
Therefore, in considering all the product-by-process limitations, claim 1 is interpreted as an unfrozen, non-freeze-dried composition, or a frozen cryopreserved composition, or a freeze-dried composition comprising the following components:
1) a mixture of non-cellular fractions or non-cellular components, or combinations of non-cellular fractions and non-cellular components, consisting of exosomes, vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components that have been isolated from bone marrow derived whole cells and excludes whole cells and having a size ranging from 20-100 nm in diameter;
2) freeze-dried cortical and cancellous bone particles ranging in size from 100-300 µm and comprising exposed exosomes, microRNA and exosomal packages, and
 3) a polyampholyte protectant or cryoprotectant.  

In considering the product-by-process limitations of claim 30, claim 30 is interpreted as a freeze-dried composition comprising the following components:
1) a mixture of non-cellular fractions or non-cellular components, or combinations of non-cellular fractions and non-cellular components, consisting of exosomes, vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components that have been isolated from bone marrow derived whole cells and excludes whole cells;
2) freeze-dried bone particles comprising exposed exosomes, microRNA and exosomal packages, and
 3) a polyampholyte protectant or cryoprotectant.
It is noted that Applicant’s amendment differs from the cited prior art to Guelcher.  Guelcher does not teach any processing steps that would impart exposure of exosomes, microRNA or exosomal packages to the disclosed bone particles.
Thus, Applicant’s arguments, in view of the newly amended limitations, are found persuasive.  The rejection of claim(s) 1, 24-26 and 30 under 35 U.S.C. 103 as being unpatentable over Badiavas in view of Mitsialis, Matsumura 2010, Matsumura 2013 and Guelcher, as evidenced by Camussi, Mathivanan and Al-Nedawi has been withdrawn. 

Allowable Subject Matter
Claims 1, 24-26 and 30 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 27-29, directed to a non-elected invention non-elected without traverse.  Accordingly, claims 27-29 have been cancelled.
Thus, the application has been amended as follows: 
Claims 27-29 are cancelled.

Claims 1 and 30 are amended to correct a minor typographical error:
Claim 1 is amended as follows to add a comma between the words “mechanical” and “atmospheric”:
A biological composition comprising: a mixture of mechanically selected biologic material derived from bone marrow having non-whole cellular components and non-cellular fractions consisting of exosomes, vesicular components, organelle fragments and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture excludes and is isolated from whole cells to yield non-cellular fractions or non-cellular components or combinations in a size ranging from 20 to 100 nm in diameter to create the mixture; freeze-dried bone particles, prior to freeze-drying the bone particles are suspended in saline and sealed in a container, the bone particles are then exposed to a mechanical, atmospheric or membrane charge adjustment by creating a vacuum within the sealed container by exposing the bone particles suspended in the saline to a shock wave of a compressed wave of high amplitude through the container to create enhanced bone particles that are bone inductive prior to the freeze-drying process, the freeze-drying is run for greater than 24 hours to dry the enhanced bone particles without adversely affecting the structural or physical properties of the enhanced bone particles, the freeze-dried enhanced bone particles being added to the mixture derived from bone marrow, wherein the freeze-dried enhanced bone particles include a mixture of enhanced cortical bone particles and enhanced cancellous bone particles ground and sieved to a size of 100 - 300 pm; a protectant or cryoprotectant of polyampholyte added to the mixture, the protectant or cryoprotectant treats the mixture of mechanically selected biologic material creating a physical or electrical or chemical gradient or combination thereof for osteoinductive bone tissue Page 2 of 19Application No. 15/818,147 regeneration, and wherein the mixture of mechanically selected biologic material treated with the protectant or cryoprotectant of polyampholyte along with the freeze-dried enhanced bone particles in the mixture forms the biological composition which is compatible with biologic function and can be implanted directly into the patient or a graft recipient and wherein the mixture of mechanically selected biologic material derived from bone marrow is in an unfrozen non-freeze-dried state and treated in the protectant or cryoprotectant of polyampholyte in the unfrozen, non-freeze-dried state prior to preservation or cryopreservation or freeze drying to form a preserved unfrozen composition or a frozen cryopreserved composition or a freeze-dried composition including the protectant or cryoprotectant of polyampholyte and freeze-dried enhanced bone particles.

Claim 30 is amended as follows to add a comma between the words “mechanical” and “atmospheric”:
A biological composition comprising: a mixture of mechanically selected biologic material derived from bone marrow consisting of non-whole cellular components and non-cellular fractions including exosomes, vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture excludes and is isolated from whole cells to yield non-cellular fractions or non-cellular components or combinations to create the mixture; bone particles, the bone particles are suspended in saline and sealed in a container, the bone particles are then exposed to a mechanical, atmospheric or membrane charge adjustment by creating a vacuum within the sealed container by exposing the bone particles suspended in the saline to a shock wave of a compressed wave of high amplitude through the container to create enhanced bone particles that are bone inductive, the enhanced bone particles being added to the mixture derived from bone marrow, wherein the enhanced bone particles include a mixture of enhanced cortical bone particles and enhanced cancellous bone particles; a protectant or cryoprotectant of polyampholyte added to the mixture with the enhanced bone particles, the protectant or cryoprotectant treats the mixture of mechanically selected biologic material and the enhanced bone particles creating a physical or electrical or chemical gradient or combination thereof for tissue regeneration; and wherein the mixture intermixed with the enhanced bone particles and the protectant or cryoprotectant of polyampholyte forms the biological composition which is compatible with biologic function, wherein the mixture of mechanically selected biologic material derived from bone marrow and the enhanced bone particles are in an unfrozen non-freeze-dried state and treated in the protectant or cryoprotectant of polyampholyte in the Page 6 of 19Application No. 15/818,147 unfrozen, non-freeze-dried state prior to freeze drying, thereafter freeze-drying to form a freeze-dried composition including the protectant or cryoprotectant of polyampholyte, the freeze-dried composition can be implanted directly into the patient or a graft recipient, wherein the freeze- drying is run for greater than 24 hours to dry the enhanced bone particles without adversely affecting the structural or physical properties of the enhanced bone particles.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks, in combination with the claim amendments, submitted 3/14/2022, are found persuasive.  Applicant has amended claims 1 and 30 to now require the bone particles ranging in size from 100-300 µm comprise exposed exosomes, microRNA and exosomal packages.  
It is noted that the closest prior art, Badiavas et al., did not further teach the bone marrow-derived exosome composition further comprising bone particles having a size ranging from 100-300 µm.  Guelcher et al was cited to address this limitation.  However, Guelcher does not teach the bone particles comprise exposed exosomes, microRNA and exosomal packages, or that the bone particles have been subjected to any processing steps that would impart exposure of exosomes, microRNA or exosomal packages to the disclosed bone particles.  Thus, Applicant’s claimed composition differs from the cited prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633